DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 and 08/04/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-43 of U.S. Patent Application No. 16/592,208.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims scopes are identical.
Application 17/393,732
Application 16/592,208
Claim 12. 
A communication apparatus comprising:
one or more computers that causes the communication apparatus to: 
start processing including search processing, wait processing and share processing in accordance with an instruction from a user; 
execute the search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
execute the wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; and 
execute the share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing, 
wherein when the search processing in the first channel is finished, the communication apparatus executes the search processing in the second channel without the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 12. 
A communication apparatus comprising: 
one or more computers that causes the communication apparatus to: 
execute search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
execute wait processing, by waiting for a probe request from 
a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
execute share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
provide predetermined information to a user after the share processing is successful,
wherein when the search processing in the first channel is finished, the communication apparatus executes the search processing in the second channel without the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 

Dependent Claims:
Limitations of claim 13 can be obtained from claim 14 of parent case.
Limitations of claim 14 can be obtained from claim 15 of parent case.
Limitations of claim 15 can be obtained from claim 18 of parent case.
Limitations of claim 16 can be obtained from claim 19 of parent case.
Limitations of claim 17 can be obtained from claim 20 of parent case.
Limitations of claim 18 can be obtained from claim 21 of parent case.
Limitations of claim 19 can be obtained from claim 22 of parent case.
Limitations of claim 20 can be obtained from claim 23 of parent case.
Limitations of claim 21 can be obtained from claim 24 of parent case.
Limitations of claim 22 can be obtained from claim 25 of parent case.
Limitations of claim 23 can be obtained from claim 26 of parent case.
Limitations of claim 24 can be obtained from claim 27 of parent case.
Limitations of claim 25 can be obtained from claim 28 of parent case.
Limitations of claim 26 can be obtained from claim 29 of parent case.
Limitations of claim 27 can be obtained from claim 31 of parent case.
Limitations of claim 28 can be obtained from claim 33 of parent case.
Limitations of claim 29 can be obtained from claim 35 of parent case.
Limitations of claim 30 can be obtained from claim 36 of parent case.
Limitations of claim 31 can be obtained from claim 37 of parent case.
Limitations of claim 32 can be obtained from claim 38 of parent case.
Limitations of claim 33 can be obtained from claim 39 of parent case.
Limitations of claim 34 can be obtained from claim 13 of parent case.

Claim 35. 
A method of controlling a communication apparatus, the method comprising:
starting processing including search processing, wait processing and share processing in accordance with an instruction from a user; 
executing the search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing the wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; and 
executing the share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 40. 
A method of controlling a communication apparatus, the method comprising:
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus  in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request is during execution of the wait processing, the communication apparatus responds by sending a probe response;
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
providing predetermined information to a user after the share processing is successful, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 

Claim 36.  
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus, the method comprising:
starting processing including search processing, wait processing and share processing in accordance with an instruction from a user executing the search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; executing the wait processing by waiting for a probe request from a communication partner apparatus, wherein, in a case where a probe request is received during execution of the wait processing, the wait processing responds by sending a probe response; and 
executing the share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 41. 
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus, the method comprising: 
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing by waiting for a probe request from a communication partner apparatus, wherein, in a case where a probe request is received during execution of the wait processing, the wait processing responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
providing predetermined information to a user after the share processing is successful,
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 



Claim 37. 
A communication apparatus comprising:
one or more computers that causes the communication apparatus to: 
execute search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
execute wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
execute share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
notify that processing including the search processing, the wait processing and the share processing has started, wherein when the search processing in the first channel is finished, the communication apparatus executes the search processing in the second channel without the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 12. 
A communication apparatus comprising: 
one or more computers that causes the communication apparatus to: 
execute search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
execute wait processing, by waiting for a probe request from 
a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
execute share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
provide predetermined information to a user after the share processing is successful,
wherein when the search processing in the first channel is finished, the communication apparatus executes the search processing in the second channel without the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 

Dependent Claims:
Limitations of claim 38 can be obtained from claim 13 of parent case.
Limitations of claim 39 can be obtained from claim 15 of parent case.
Limitations of claim 40 can be obtained from claim 18 of parent case.
Limitations of claim 41 can be obtained from claim 19 of parent case.
Limitations of claim 42 can be obtained from claim 20 of parent case.
Limitations of claim 43 can be obtained from claim 21 of parent case.
Limitations of claim 44 can be obtained from claim 22 of parent case.
Limitations of claim 45 can be obtained from claim 23 of parent case.
Limitations of claim 46 can be obtained from claim 24 of parent case.
Limitations of claim 47 can be obtained from claim 25 of parent case.
Limitations of claim 48 can be obtained from claim 26 of parent case.
Limitations of claim 49 can be obtained from claim 27 of parent case.
Limitations of claim 50 can be obtained from claim 28 of parent case.
Limitations of claim 51 can be obtained from claim 29 of parent case.
Limitations of claim 52 can be obtained from claim 30 of parent case.
Limitations of claim 53 can be obtained from claim 33 of parent case.
Limitations of claim 54 can be obtained from claim 35 of parent case.
Limitations of claim 55 can be obtained from claim 36 of parent case.
Limitations of claim 56 can be obtained from claim 37 of parent case.
Limitations of claim 57 can be obtained from claim 38 of parent case.
Limitations of claim 58 can be obtained from claim 39 of parent case.
Limitations of claim 59 can be obtained from claim 14 of parent case.

Claim 60. 
A method of controlling a communication apparatus, the method comprising: 
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
notifying that processing including the search processing, the wait processing and the share processing has started, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 40. 
A method of controlling a communication apparatus, the method comprising:
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus  in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request is during execution of the wait processing, the communication apparatus responds by sending a probe response;
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
providing predetermined information to a user after the share processing is successful, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 61. 
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus, the method comprising:
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing by waiting for a probe request from a communication partner apparatus, wherein, in a case where a probe request is received during execution of the wait processing, the wait processing responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
notifying that processing including the search processing, the wait processing and the share processing has started, wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 41. 
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus, the method comprising: 
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing by waiting for a probe request from a communication partner apparatus, wherein, in a case where a probe request is received during execution of the wait processing, the wait processing responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
providing predetermined information to a user after the share processing is successful,
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 

Claim 62. 
A communication apparatus comprising:
one or more computers that causes the communication apparatus to: 
execute search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
execute wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
execute share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
notify that the communication apparatus is performing a connection processing, wherein when the search processing in the first channel is finished, the communication apparatus executes the search processing in the second channel without the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined. 

Claim 12. 
A communication apparatus comprising: 
one or more computers that causes the communication apparatus to: 
execute search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
execute wait processing, by waiting for a probe request from 
a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
execute share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
provide predetermined information to a user after the share processing is successful,
wherein when the search processing in the first channel is finished, the communication apparatus executes the search processing in the second channel without the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 

Dependent Claims:
Limitations of claim 63 can be obtained from claim 14 of parent case.
Limitations of claim 64 can be obtained from claim 15 of parent case.
Limitations of claim 65 can be obtained from claim 18 of parent case.
Limitations of claim 66 can be obtained from claim 19 of parent case.
Limitations of claim 67 can be obtained from claim 20 of parent case.
Limitations of claim 68 can be obtained from claim 21 of parent case.
Limitations of claim 69 can be obtained from claim 22 of parent case.
Limitations of claim 70 can be obtained from claim 23 of parent case.
Limitations of claim 71 can be obtained from claim 24 of parent case.
Limitations of claim 72 can be obtained from claim 25 of parent case.
Limitations of claim 73 can be obtained from claim 26 of parent case.
Limitations of claim 74 can be obtained from claim 27 of parent case.
Limitations of claim 75 can be obtained from claim 28 of parent case.
Limitations of claim 76 can be obtained from claim 29 of parent case.
Limitations of claim 77 can be obtained from claim 30 of parent case.
Limitations of claim 78 can be obtained from claim 33 of parent case.
Limitations of claim 79 can be obtained from claim 35 of parent case.
Limitations of claim 80 can be obtained from claim 36 of parent case.
Limitations of claim 81 can be obtained from claim 37 of parent case.
Limitations of claim 82 can be obtained from claim 38 of parent case.
Limitations of claim 83 can be obtained from claim 39 of parent case.
Limitations of claim 84 can be obtained from claim 14 of parent case.

Claim 85. 
A method of controlling a communication apparatus, the method comprising:
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request during execution of the wait processing, the communication apparatus responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
notifying that the communication apparatus is performing a connection processing, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 40. 
A method of controlling a communication apparatus, the method comprising:
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus  in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing, by waiting for a probe request from a communication partner apparatus, wherein, in a case where the communication apparatus receives a probe request is during execution of the wait processing, the communication apparatus responds by sending a probe response;
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
providing predetermined information to a user after the share processing is successful, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 

Claim 86. 
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus, the method comprising:
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing by waiting for a probe request from a communication partner apparatus, wherein, in a case where a probe request is received during execution of the wait processing, the wait processing responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
notifying that the communication apparatus is performing a connection processing, 
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Claim 41. 
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a communication apparatus, the method comprising: 
executing search processing, by sending a probe request and receiving a probe response, to search a communication partner apparatus in a plurality of channels including a first channel and a second channel, wherein the second channel is not adjacent to the first channel; 
executing wait processing by waiting for a probe request from a communication partner apparatus, wherein, in a case where a probe request is received during execution of the wait processing, the wait processing responds by sending a probe response; 
executing share processing for sharing a communication parameter with the communication partner apparatus detected by the search processing or the communication partner apparatus from which the communication apparatus received a probe request during the wait processing; and 
providing predetermined information to a user after the share processing is successful,
wherein when the search processing in the first channel is finished, the search processing is executed in the second channel without executing the search processing in a third channel which is adjacent to the first channel and length of period for the wait processing is randomly determined.
Similarities between the two independent claims are shown in boldface. It is clear that all limitations of the instant application can be obtained from the parent one. 


It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/592,208 to provide all the functions of the current application.
Similar analysis could be used regarding parent application 16/216,223. Consequently, a terminal disclaimer is required to overcome the non-statutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646